Citation Nr: 0527062	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from May 1942 to May 1946.  He died in June 
1992, and the appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that determined that 
new and material evidence had not been submitted to reopen 
the above claim.


FINDINGS OF FACT

1.  In August 2002, the Board determined that new and 
material evidence was not received to reopen the claim for 
the cause of the veteran's death.  

2.  Evidence received since the August 2002 Board decision 
denying reopening the claim for entitlement to service 
connection for the cause of the veteran's death does not 
relate to an unestablished fact necessary to substantiate the 
claim, and raises no reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision denying reopening the 
claim for entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the Board's August 2002 
decision is not new and material; thus, the claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2004.  The appellant was told 
of the requirements to successfully reopen a claim for 
service connection for the cause of the veteran's death, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim, 
which would include that in her possession, to the RO.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the appellant did not provide 
any additional information or evidence in response to the 
August 2004 notice letter.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the appellant received pre-adjudicatory notice.  
She has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private records, has been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  However, VA examination is not required in 
this case because the appellant has not submitted new and 
material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.




II.  Factual background

Service medical records document treatment for shrapnel 
wounds as well as treatment for malaria.

VA examinations in February 1950, December 1951, March 1966, 
and April 1968 noted a relatively healthy veteran complaining 
of daily headaches and dizziness.  Examiners attributed these 
symptoms to manifestations of the service-connected chronic 
brain syndrome.

March 1992 clinical records from Urdaneta Sacred Heart 
Hospital showed a two-week admission for complaints of chest 
pains and body weakness.  Diastolic blood pressure readings 
during admission ranged from 70 to 100; systolic readings 
ranged from 110 to 150.  He complained of intermittent chest 
pain and cough throughout his admission, and the diagnostic 
impression was pneumonia of the mid and lower lung zones and 
atheromatous aorta.

The Certificate of Death showed that the veteran died in June 
1992.  The immediate cause of death was listed as cerebral 
vascular accident secondary to hypertension.  The antecedent 
cause of death was listed as traumatic head injury.  At the 
time of his death, the veteran was service connected for 
chronic brain syndrome, moderate, associated with trauma, 
evaluated as 10 percent from July 1, 1966, and moderate 
injury, MGs XI and XII, left leg, with retained foreign body, 
evaluated as 10 percent from January 7, 1948.  

In March 1993, the RO conducted a field investigation to 
gather evidence to adjudicate the appellant's cause of death 
claim.  According to the investigator, there was "some 
evidences [sic] of manipulation to make it appear that [the 
veteran] died of his service-connected disability."  A nurse 
familiar with the veteran speculated he had a serious lung 
problem.  The veteran's children all stated the veteran died 
of a cerebral vascular accident.  The physician who signed 
the death certificate told the investigator that she did not 
attend to the veteran before his death, and that the causes 
of death were told to her by the relatives of the veteran.  
When asked about the medical bases for her findings, she 
stated that it was the usual practice to facilitate early 
burial.  An autopsy was not performed.  The certifying 
physician added that, except for the cerebral vascular 
accident, the listed causes of death "might not be the real 
ones" since it appeared it was intentionally reported as such 
to facilitate approval of any future claim for VA benefits.  
The investigator also noted that the appellant was 
inconsistent and ultimately unresponsive during questioning.

In an April 1993 RO decision, the appellant was denied 
service connection for cause of the veteran's death.  She did 
not appeal.  

In November 1996, the RO received a request from the 
appellant to reopen the claim for service connection for the 
cause of the veteran's death.

An August 1998 clinical extract from Urdaneta Sacred Heart 
Hospital confirmed the veteran's two-week admission in March 
1992 for cough, chest pains, and low-grade fever.  Final 
diagnoses were pneumonia (Koch's Pulmonale not ruled out) and 
mild hypertension.

In an August 1998 hearing, the appellant testified that the 
veteran's service- connected shrapnel wounds caused pain, 
which led to hypertension, a listed cause of death.  A 
comrade testified that the veteran told him the shrapnel 
wound to the temple had been getting worse, leading the 
comrade to opine the temple trauma contributed to the cause 
of the veteran's death.

In a September 1998 decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for cause of the veteran's death.  The appellant perfected an 
appeal.

In October 1998 and May 1999 affidavits, the appellant swore 
that the veteran was a combat veteran; that his frequent 
illnesses established they were service connected; and that 
he eventually died as a result of his shrapnel wounds.

In May 1999, twenty residents of the veteran's hometown 
certified that the veteran died from wounds he incurred 
during combat.  In July 1999, and again in May 2001, a 
Barangay captain certified that he knew that the veteran 
engaged in combat and suffered and died as a result of his 
service-connected disabilities.

In June 1999, the Board remanded the claim for a personal 
hearing.  

In July 1999, and again in May 2001, a Barangay captain 
certified that he knew the veteran as a combat veteran who 
suffered and died as a result of his service-connected 
disabilities.

In September 1999, the appellant provided testimony before a 
Hearing Officer at the Manila RO.  The appellant merely 
reiterated that the veteran's death was due to the two 
service-connected shrapnel wounds and that the death 
certificate in fact lists the traumatic head injury as a 
cause of death.

In September 1999, Dr. Francisco B. Acuncion stated that from 
March to May 1992 he treated the veteran for hypertension  
secondary to a previous head injury.  In August 2000, the RO 
wrote to Dr. Acuncion and asked that he provide his rationale 
for saying that the veteran's hypertension was secondary to 
his head injury.  

In September 2000, Dr. Acuncion responded to the RO's 
request, stating that he treated the veteran for 
hypertension, headaches, and dizziness.  He noted a history 
of gunshot wounds in service, which likely caused the 
headaches and dizziness, and that the above symptoms worsened 
in 1975, when hypertension was discovered.

In December 2000, the RO received a VA medical opinion.  The 
examiner opined that the service-connected chronic brain 
syndrome pertained to psychological changes brought about by 
an organic factor.  The examiner concluded that the veteran's 
service-connected disorders were not related to his death, 
which was due to cerebral vascular accident secondary to 
hypertension.

In February 2002, a certification of service was received by 
the RO.  The certification reflects the established period of 
active service and shrapnel wounds.

In an August 2002 decision, the Board found that new and 
material evidence had not been submitted to reopen the claim 
for cause of the veteran's death.  

In September 2002, the appellant again sought to reopen her 
claim for service connection for the veteran's cause of 
death.  Attached to her request to reopen was a copy of the 
August 1998 clinical extract from Urdaneta Sacred Heart 
Hospital.  

In September 2002, the RO received service personnel records 
showing the veteran's military occupations, that he incurred 
shrapnel wounds in April 1945, and that he was treated at the 
Base Hospital during service.  

The appellant provided a radiological report dated August 
1989 showed that the veteran fell and had a suspicious 
fracture along the posterior aspect of the right 6th rib.  He 
also had air-fluid above the right hemidiaphram suggestive of 
moderate hydrothorax and minimal pneumothorax, right.  It was 
also noted that the veteran had a slightly enlarged heart, 
left ventricle form, and atherosclerotic aorta.  His blood 
pressure was 130/100.

In February 2003, the appellant submitted a certificate from 
Dr. Thelma Busto, the municipal civil registrar, stating that 
the veteran's cause of death was hypertensive heart disease.  

In correspondence of record, the appellant contended that the 
veteran's death certificate showed that the antecedent cause 
of death was listed as traumatic head injury, which was 
service connected.  Therefore, her claim should be granted.


III.  Legal analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2004); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2004).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2004).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, service connection for hypertension may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In August 2002, the Board denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death.  The basis of the denial was that no new and 
material evidence was submitted.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

The evidence received subsequent to the August 2002 final 
Board decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the Board's August 2002 decision, the record 
did not establish that the cause of death listed on the 
veteran's death certificate was related to service; or that 
his service-connected chronic brain syndrome or residuals of 
a gunshot wound of the left leg were in any way related to 
his death.  Since the prior final decision, evidence has been 
added to the claims file.  The additional evidence is not new 
and material.  It does not include any competent evidence 
that cures the prior evidentiary defect or provides any other 
basis for reopening the claim.

The evidence associated with the claims file subsequent to 
the Board's August 2002 decision consists of the following:  
a copy of the August 1998 clinical extract from Urdaneta 
Sacred Heart Hospital, service personnel records, certificate 
of the cause of death from Dr. Busto, and a radiological 
report dated August 1989.  

The August 1998 clinical extract from Urdaneta Sacred Heart 
Hospital is duplicative of evidence of record at the time of 
the final August 2002 Board decision.  The records showing 
the veteran's service injury and cause of death are 
cumulative.  There was evidence before the Board in 2002 
showing that the veteran sustained shrapnel injuries during 
service and died of a cerebral vascular accident secondary to 
hypertension.  The additional records do not in any way 
provide a medical linkage between the cause of the veteran's 
death and his active service.  

The appellant's assertions regarding the veteran's in-service 
injuries and cause of death were already before the Board in 
2002 and are therefore cumulative.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  In addition, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

Finally, the radiological report dated August 1989, while 
new, is not material.  It does not establish by itself or 
with previously submitted evidence that the veteran's 
cerebral vascular accident secondary to hypertension and/or 
hypertensive heart disease was related to service.  This 
evidence only shows treatment for cardiovascular problems 
many years following the veteran's separation from service.  
As such, the newly submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence is not material because it does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.  

Since August 2002, the appellant has not provided competent 
evidence indicating that the veteran's cause of death, i.e., 
cerebral vascular accident secondary to hypertension and/or 
hypertensive heart disease, had its onset during active 
service or within one year thereafter, or was related to any 
in-service disease or injury.  Nor did the appellant provide 
any competent evidence indicating that the veteran's service-
connected chronic brain syndrome or residuals of a gunshot 
wound of the left leg were in any way related to his death.  
Consequently, the record does not contain new and material 
evidence to reopen the claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


